DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Woods on 20 May 2021.

The application has been amended as follows:

In the abstract:

Delete the last line that recites:

(Fig. 1)

The above change has been made to place the abstract in the preferred form as indicated in the MPEP in § 608.01(b), section I, subsection C, wherein it is noted that the abstract is limited to a single paragraph.

Election/Restrictions
Claims 1, 2, 4-6, 9, 12, and 28-32 are allowable for the reasons noted below. Claims 33-35, previously withdrawn from consideration as a result of a restriction requirement, include all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of species I and II, as set forth in the Office action mailed on 11 June 2020, is hereby withdrawn and claims 33-35 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.





Claim Rejections - 35 USC § 112
Applicant’s amendments to claims 6 and 32 in the reply filed 6 May 2021 are acknowledged and the rejections to each of said claims as outlined in the last office action mailed 15 January 2021 are hereby withdrawn.

Response to Arguments
Applicant’s arguments, see Applicant’s remarks page 7, filed 6 May 2021, with respect to amended claims 1 and 28 have been fully considered and are persuasive. Accordingly, the rejections to each of claims 1 and 28 have been withdrawn.
In particular, as noted by Applicant, independent claims 1 and 28 have been amended to include the limitations that were previously recited in allowed dependent claims 3 and 5, respectively, as outlined in the office action mailed 15 January 2021.

Reasons for Allowance
Claims 1, 2, 4-6, 9, 12, and 28-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1: The prior art of record does not disclose or render obvious to the skilled artisan the limitation of a vehicle for performing tests for a driver assistance system comprising an elastic clamping clip located at the base body and wherein the elastic clamping clip detachably retains the strut, when considered in combination with the other limitations as recited in the claim.
claim 28: The prior art of record does not disclose or render obvious to the skilled artisan the limitation of a collision testing vehicle for performing tests with a driver assistance system comprising wherein the detachable support is formed from an elastic plastic material having a modulus of elasticity in the range of 1000 N/mm2 to 3000 N/mm2 and wherein the detachable support includes an elastic limit in the range of 40 N/mm2 to 70 N/mm2, when considered in combination with the other limitations as recited in the claim.
As to claims 2, 4-6, 9, 12, and 29-35: Each of said claims depends ultimately from one of claims 1 or 28 and therefore each is indicated allowable at least by virtue of their respective dependencies upon an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215.  The examiner can normally be reached on M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856